Title: To Alexander Hamilton from Andrew White, 10 February 1800
From: White, Andrew
To: Hamilton, Alexander


          
            The Honble. Major Genl. Hamilton
            Sir,
            Union Cantonement Feby. 10th. 1800
          
          Permit me to adress you as an aplicant for the Appointment of Brigade Inspector to this Brigade. had I known of the Vacancy when I had the Honor of seeing you in Albany I should have aplied in Person—
          I have the Vanity to flatter myself that seven Campaigns active service in the American Army as an officer, Without censure or Reproach, has qualified me to discharge the Duty with some degree of Reputation and perhaps establish as well founded a Claim as those Who have never experienced the Facts and hardships of War, and Whose Military Tallents may not entitle them to a preferrence—
          Under these Impressions I shall submit to you sir whether my pretentions are well or Ill founded and Whatever the result may be Will rest satisfied, the good of the service Will ultimately direct your decision—
          I am With profound respect Sir Yr. Obedt. Servt—
          
            Andw. White Capt.
            12th. Regt. U.S. Infantry
          
        